PER CURIAM. .
On the basis of our review of the briefs, record on appeal and oral argument, we are of the opinion that no reversible error *639has been demonstrated as to the sale of the property or confirmation thereof between the plaintiff-bank and the Appellee-Solomon. The judgment of the trial court is thus affirmed, without prejudice to any claim that Procacci may have against Solomon arising out of the corporate capacity of the parties involved.
Affirmed.
WALDEN, CROSS and MAGER, JJ., concur.